                                            


EXHIBIT 10.49
Agreement
This personal employment agreement (the “Agreement”) which was written and
signed in Allegan, MI on the 25th day of the month of October year 2016
By and between:
Perrigo Israel Pharmaceuticals Ltd. registry number 520037599 having its
principal place of business at 29 Lehi street Bnei Brak and its parent company
Perrigo Plc.
 
("Company" or "Perrigo")
 
 
 
Of the first part;
 
 
And:
Sharon Kochan Identity certificate no. 023902950 of 1 Daniel Street,
 
Ramat Gan, Israel
 
("Executive")
 
Of the second part;

Whereas:
The executive has been a member of Perrigo Plc Executive Committee since 2007
and the Executive has been working for subsidiaries of Perrigo Plc since August
14, 2001;

Whereas:
the Executive is repatriating from the USA to Israel and Perrigo Plc wishes to
employ the Executive in the position of Executive Vice President and President ,
Branded Consumer Healthcare and International of Perrigo (the ”Position“);

Whereas:
the Executive agrees to be employed in the Position; and

Whereas:
the parties desire to state the entire terms and conditions of the Employee’s
employment by the Company, as set forth below.



Therefore it was agreed, declared and stipulated between the parties as follows:


1.
Contents of Agreement

1.1.
The preamble of this agreement constitutes an integral part of it.

1.2.
This Agreement constitutes the entire understanding and agreement between the
parties hereto, supersedes any and all prior discussions, agreements and
correspondence with regard to the subject matter hereof, and may not be amended,
modified or supplemented in any respect, except by a subsequent writing executed
by both parties hereto.

2.
Employment and Position

2.1.
The Executive’s employment with the Company commence as of September 1st , 2016
(the ”Effective Date“) and shall continue for an unfixed period of time until
terminated in accordance with the provisions of this Agreement. Notwithstanding
the above, for all other purposes, the Executive’s original date of hire will
remain as August 14, 2001.

2.2.
The Executive shall be employed in the Position and shall report to the CEO of
Perrigo. (the "Supervisor").

3.
The Executive’s Undertakings and Declarations:








--------------------------------------------------------------------------------

                                            


3.1.
To devote his entire working time, know-how, expertise, talent, experience and
best efforts to the business and affairs of Perrigo and to the performance of
his duties to Perrigo, to perform and discharge well and faithfully, with
devotion, honesty and fidelity, his obligations pursuant to his Position, and to
comply with all Perrigo disciplinary regulations, work rules, policies,
procedures and objectives, as may be determined by Perrigo

3.2.
The Executive undertakes to comply with the proper and safe work procedures as
shall be determined by Perrigo.

3.3.
The Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or breach of any agreement or other instrument to
which he is a party or by which he is bound, including without limitation, any
confidentiality or non-competition agreement, (ii) do not require the consent of
any person or entity, and (iii) shall not utilize during the term of Employee’s
employment any proprietary information of any third party, including prior
employers of the Employee.

3.4.
The Executive grants consent to the Company, parent and their affiliates, and
their employees, wherever they may be located, to utilize and process the
Executive’s personal information, including data collected by the Company for
purposes related to the Executive’s employment (including information regarding
the Executive’s salary, social benefits, evaluation, training and other data
(the “Personal Information”). The Executive is aware, understands and hereby
consents that the Personal Information which shall be collected, will be kept in
the Company’s database, held in Israel and/or abroad, and further consents that
Personal Information, may, in whole or in part, be transferred, and further
transferred, to databases owned by a parent or any other entity affiliated with
the Company, or a third party retained by the Company, parent of affiliates for
assisting in human resources administration, whether in Israel or abroad, and
may be used by such entities for purposes of human resources management and
administration. By signing this Agreement, the Executive declares that he was
given the opportunity to ask and request details regarding the Personal
Information transfer, as aforesaid, and the Executive understood and accepted
this section. The Executive further acknowledges that he was made aware that he
is entitled to contact the Company with any question or concern with respect to
the Personal Information.

3.5.
Use of the Company’s computers – The Company shall provide the Executive, for
the purpose of performing the work, inter alia, with a computer, hardware,
software, email etc (hereinafter the “Computer Means”). The Computer Means are
the Company’s property and the Company performs actions that include, inter
alia, scanning of viruses, monitoring the activities in the computer including
entering into the professional e-mailbox that the Company provided to him. The
Company shall inform the Executive of the Company’s policy set forth in this
matter, and the Executive shall be requested to sign his consent.

4.
Work Hours

4.1.
In general, work for the Company shall be performed on Sunday through Thursday,
or Monday through Friday, as the case may be. A regular workweek with the
Company shall consist of 43 hours. Saturday shall be the Executive’s recognized
rest day.

4.2.
Executive agrees and acknowledges that due to the Executive’s senior managerial
position in the Company and the special amount of trust involved in the Position
in which the Executive shall be employed the Hours of Work and Rest Law, 1951
(the “Hours of Work and Rest Law”) does not apply to the Executive’s employment.
The Executive acknowledges that the set amount of the Monthly Salary (as defined
hereunder) agreed upon reflects the requirements of the position to work
additional and irregular hours. Therefore, the Executive shall not be entitled
to claim or receive payments or any additional pay for overtime working hours,
or work performed on Fridays,








--------------------------------------------------------------------------------

                                            


Saturdays or Jewish festival holidays. Notwithstanding the foregoing, the
Executive shall not generally be required to work on the Executive’s recognized
and official rest day or holidays.
4.3.
The Executive shall work at a full time position. Taking into consideration the
Executive’s position, the scope of his authorities and the personal faith that
is required from him, his work hours cannot be accurately defined.

5.
The Consideration

5.1.
Salary

5.1.1.
In consideration for his work the Executive shall receive a monthly salary of
161,250 NIS. The Executive salary shall be reviewed for increase annually by the
Chief Executive Officer, or the Compensation Committee, pursuant to its review
policies, if any.

5.1.2.
For the avoidance of doubt it is hereby clarified that all the payments and
benefits paid to the Executive according to this Agreement, including severance
pay shall be considered solely based on the Executive’s monthly salary, and any
payments for commissions, bonus, grants and/or any other payments which shall be
paid to the Executive, shall not be taken into account for calculation of these
deposits and benefits.

5.1.3.
The salary shall be paid by the 9th of the month, for the previous month.

5.1.4.
The Company will deduct and account for all applicable tax, National Insurance
and any other levies required by law from the Executive’s Salary and/or any
other rights to which the Executive may entitled to, in accordance with this
agreement.

5.2.
Annual Vacation

5.2.1.
The Executive shall be entitled to 23 vacation days per year.

5.2.2.
The Executive is responsible for using the vacation days during the period of
his employment, starting from the first year, and he shall be entitled to
accumulate it up to two-year maximum. Any unused vacation days that shall be
accumulated beyond the two-year quota shall be made void.

5.3.
Sick days

The Executive shall be entitled to sick days according to law. The payment of
any sick days shall be made against a medical certificate.
5.4.
Convalescence

The Executive is entitled to the payment of 10 convalescence days a year (Dmei
Havraa).
5.5.
Company car

5.5.1.
The Company shall provide the Executive with a leased car for the purpose of his
work (and for his private needs). The type of car may vary from time to time
based on the company's policy (the “Company Car”).

5.5.2.
The Company shall bear all taxes associated with the value of the monthly use of
the Company Car.

5.5.3.
The Executive shall bear any costs in relation to traffic, parking and other
fines incurred by him or any of his family members driving the company car. The
Executive shall return the vehicle to the Company at the end of the employment
relationship and he shall not have any rights of lien with respect to the
Company Car.








--------------------------------------------------------------------------------

                                            


5.5.4.
For avoidance of any doubt it is clarified that the benefit, that is included in
the arrangement for providing the vehicle to the Executive as mentioned above in
this document and/or its value – does not and shall not be considered as part of
the Executive’s salary for calculating the social benefits and/or others for all
intents and purposes.

5.5.5.
For avoidance of any doubt, providing the Company vehicle to the Executive as
mentioned – covers and is in lieu of any entitlement to local travel expenses
reimbursement.

5.6.
Grants/ Bonus

5.6.1.
The Executive shall participate in the Corporate Management Incentive Bonus Plan
(MIB) targeted at 60% of his annual salary and annually in the Long Term
Incentive Program (LTI) valued at no less than his last annual grant.

5.6.2.
The Company is entitled to change these plans at its discretion, temporarily or
permanently, without this being considered a worsening of employment terms to
the extent such change is consistent with changes made to other equivalent
members of the Perrigo Plc Executive Committee.

6.
Pension Fund/ Managers’ Insurance

6.1.
The Company and the Executive will obtain Managers Insurance and/or Pension Fund
according to the Executive’s choice (“Pension Insurance”). The contribution to
the Pension Insurance shall be as follows: (i) the Company shall contribute an
amount equal to 6.25% of the Monthly Salary payment for premium payments (the
“Company Contribution”) and an additional 8.33% of the Monthly Salary payment
for severance payments; and (ii) the Executive shall contribute 5.75% of the
Monthly Salary payment toward the premiums payable in respect of a Pension
Insurance.

6.2.
The Executive undertakes to notify of his choice of the preferred fund to the
company no later than 3 weeks after commencing employment with the Company. In
case the Executive will not let the company know of their decision in time, the
Company shall insure the Executive with a default comprehensive pension fund to
which the company's will pay its share and shall deducted from the Executive's
salary his respective share at the rates set forth

6.3.
The Executive hereby instructs the Company to transfer to the Pension Insurance
the amounts of the Executive’s and the Company’s contributions from each Monthly
Salary payment, on account of the Pension Insurance.

6.4.
In the event the Executive elects to obtain Managers Insurance, the Company
Contribution shall include payments toward a Disability Insurance (“Ovdan Kosher
Avoda”), which may be included within the Managers Insurance Policy, for the
exclusive benefit of the Executive, provided that the Company’s contribution
towards premium payments shall not be less than 5%. For the removal of any
doubt, it is hereby clarified that the Company Contribution together with any
payments towards Disability Insurance shall not exceed 7.5% of the Executive's
Monthly Salary.

6.5.
It is hereby agreed that upon termination of employment under this Agreement,
the Company shall release to the Executive all amounts accrued in the Insurance
Policy on account of both the Company’s and Executive’s Contributions. However,
if the Executive is dismissed under the circumstances defined in Section 16
and/or Section 17 of the Severance Pay Law - the Executive shall not be entitled
to any Severance Pay.

6.6.
It is hereby clearly agreed and understood that the amounts accrued in the
Pension Insurance Policy on account of the Company’s Contribution shall be in
lieu and in full and final substitution of any severance pay the Executive shall
be or become entitled to under any applicable Israeli law. This section is in
accordance with Section 14 of the Severance Pay Law, and the General Approval of








--------------------------------------------------------------------------------

                                            


the Labor Minister, dated June 30, 1998, issued in accordance to the said
Section 14, a copy of which is attached hereby as Exhibit A.
6.7.
It is hereby clarified that the above mentioned shall not constitute a reason,
not to include the Executive in an enhanced severance plan for same level
executives in case the Company will implement such plan, and in accordance with
the provisions of such plan.

7.
Study Fund

The Company and the Executive shall open and maintain a Keren Hishtalmut (the
“Fund”). Company shall contribute to the Fund an amount equal to seven and a
half percent (7.5%) and the Executive shall contribute to such Fund an amount
equal to two and a half percent (2.5%) of each monthly salary payment.
8.
Group Insurance

Upon commencement of his employment with the Company the Executive shall be
entitled to the below insurances. Periodical renewals of these insurances is
subject to the Company’s discretion.
8.1.1.
Group life insurance: this insurance shall be financed by the Company.

8.1.2.
Health insurance: for the Executive to choose, if to be insured by this
insurance. If the Executive chooses and requested in writing to be insured, this
insurance shall be financed by the Company. The tax value of this insurance
shall be paid by the Executive.

8.1.3.
Group personal accident insurance: this insurance shall be financed in part by
the Company and in part by the Executive.

9.
The Term of the Agreement

9.1.
The Executives Employment under this Agreement shall remain in term for an
unfixed period of time. Notwithstanding, either party may terminate the
Employee’s employment by providing an 18 months prior written notice (the
“Notice Period”).

9.2.
During the first 3 months of said Notice Period, whether notice has been given
by the Executive or by the Company the Executive shall continue to render his
services to the Company unless instructed otherwise by the Company, and shall
cooperate with the Company and use his best efforts to assist in the transition
into Perrigo of any person or persons who will assume the Executive’s
responsibilities.

9.3.
Notwithstanding the above, the Company has the right according to its
discretion, to waive the Executive’s work during the first 3 months of said
Notice Period in all or in part with no effect on the Executive Salary or other
remunerations during the notice period.

9.4.
The vesting schedule of the Executive stock and options awards that have not
vested yet at the end of the Notice Period, would be governed by the relevant
Company Policy or Practices as was demonstrated with other Executive Committee
members upon termination.

9.5.
Notwithstanding the aforementioned, the Company shall be entitled to terminate
this Agreement forthwith with immediate effect, at any time, by providing notice
thereof to Executive, where said termination is a termination for Cause (as
defined below). In such event, without derogating from the rights of the Company
under this Agreement and/or any applicable law, Executive shall not be entitled
to any Notice Period or any payment in lieu of any Notice Period.



9.6.
Cause shall include: (i) Executive’s fundamental breach of this Agreement; (ii)
the commission by the Executive of a material act of dishonesty or breach of
trust resulting or intending to result in personal benefit or enrichment to the
Executive at the expense of the Company; (iii) the engaging








--------------------------------------------------------------------------------

                                            


by the Executive in egregious misconduct involving serious moral turpitude to
the extent that his credibility and reputation no longer confirms to the
standard of senior executives of the Company; and (iv) the Executive’s
intentional gross misconduct in the performance of his obligations under this
Agreement in a manner that causes (or is likely to cause) material harm to the
Company.
9.7.
The Executive will be eligible to participate in the Change of Control Severance
policy dated June 14, 2016, or the current policy as amended by Board of
Directors when the conditions of the policy are met. See policy for full
details.

10.
Confidentiality

10.1.
Confidential Information.

10.1.1.
In this Agreement, the term “Information” shall mean any and all any proprietary
(non-generic) document, material, idea, data or other information in the
Business of the Company which relates to either Company's research and
development, trade secrets or business affairs or which is marked as
confidential and disclosed by either party to the other for the purposes hereof,
and any confidential and/or proprietary information and technology in the
Business of the Company related to the Company, in whatever form, including but
not limited to any and all proprietary (non-generic) formulae, specifications,
prototypes, designs, equipment, samples, analyses, computer programs, trade
secrets, data, methods, techniques, developments, processes, procedures, prices,
memoranda, notes, marketing, projections and any other data or information (in
whatever form), as well as improvements and know-how related thereto, relating
to or concerning the Company’s technology, research and development activities
and products, and any other commercial, financial and/or technological
information in the Business of the Company. Information shall be deemed to
include any and all Information which has been or may be disclosed, directly or
indirectly, by or on behalf of the Company, irrespective of form. The definition
of the term “Information” shall be limited to the Business of the Company.

10.1.2.
“Information” shall not include information that (a) was independently developed
by Executive prior to its disclosure by the Company as demonstrated by
reasonable and tangible evidence other than through disclosure of such
information by the Company to the Executive; (b) was known to the Executive
prior to engagement with the Company, and can be so proven by written evidence,
except confidential information in the Business of the Company, which was
acquired by the Executive during his employment with Employer (c) shall have
appeared in any printed publication or patent or shall have become a part of the
public knowledge except as a result of breach of this Agreement by the
Executive; (d) was received from another person or entity having no obligation
to the Company; (e) is outside the Business of the Company; (f) is approved in
writing by the Company for release by the Executive; or (g) must be disclosed
pursuant to a valid order issued by a court of or government agency of competent
jurisdiction over the Executive, provided that the Executive provides the
Company with: (i) prior written notice of such obligation to the extent
permitted by law or the relevant jurisdiction; and (ii) the opportunity to
oppose such disclosure or obtain a protective order, to the extent practicable
and permitted.

10.1.3.
Exceptions (a) through (g) shall not be considered as allowing the Executive to
disregard the obligations of confidentiality herein merely because individual
portion(s) of the Information may be found within such exceptions.

10.2.
Obligations of Confidentiality.








--------------------------------------------------------------------------------

                                            


10.2.1.
The Executive agrees to treat all Information disclosed to him as strictly
confidential and not to exploit or make use, directly or indirectly, of such
Information without the express written consent of the Company, except for the
Purpose. Executive shall assume full responsibility for enforcing this Agreement
and shall take appropriate measures with its employees or any other person
acting on its behalf, to ensure that such persons are bound by a like covenant
of secrecy, including but not limited to informing any employee or other person
on behalf of the Executive receiving such Information that such Information
shall not be disclosed except as provided herein.

10.2.2.
It is understood and agreed that the disclosure of the Information by the
Company shall not grant the Executive any express, implied or other license or
rights to patents or trade secrets of the Company or their suppliers, whether or
not patentable, nor shall it constitute or be deemed to create a partnership,
joint venture or other undertaking. Further, the Executive agree that it shall
not remove or otherwise alter any of the Company’s trademarks or service marks,
serial numbers, logos, copyrights, notices or other proprietary notices or
indicia, if any, fixed or attached to Information or any part thereof. The
Executive shall not reverse-engineer, decompile, or disassemble any and all
Information disclosed to them under this Agreement. The Executive shall not
remove, overprint or deface any notice of confidentiality, copyright, trademark,
logo, legend or other notices of ownership or confidentiality from any originals
or copies of Information it obtains from the Company.

10.2.3.
If Executive is required to disclose any Information pursuant to the provisions
of any relevant law - Executive shall not disclose such information without
first notifying the Company of such requirement and cooperating with the Company
regarding such disclosure, to the extent permitted by law.

10.2.4.
The undertakings in Sections shall be binding upon the Executive and shall
continue for a period of 3 (three) years after termination for any reason of
this Agreement, or until earlier permission is specifically granted in writing
to the Executive by the Company to release or make use of the Information
otherwise than as stated herein.

11.
Intellectual Property Rights.

11.1.
The Executive acknowledges and agrees that all the Information furnished
hereunder is and shall remain proprietary to the Company.

11.2.
Executive hereby declares that it has no, and shall have no suit and/or claim of
any kind against the Company in any matter relating, whether directly or
indirectly, to any intellectual property, the Information, or other information
of the Company which shall: (i) come to its knowledge as a result of the
Services; and (ii) is directly within the Business of the Company.

11.3.
For the avoidance of doubt, the Company acknowledges it has no claim nor
interest to any and all know-how, information and knowledge generally known in
science and industry in which the Company operates (without relying on
information) or outside the Business of the Company that is acquired by the
Executive during the provision of the Services under the Services Agreement or
held by the Executive prior to the date of this Agreement, unless stipulated
otherwise in the Service Agreement.

11.4.
Without derogating from the above mentioned and excluding information generally
known in the science or industry in which the Company operates or information
outside the Business of the Company, the Executive hereby declares and confirms:
(i) that he does not have any proprietary right, including, without limitation,
copyright or other right, relating to any idea, product or any








--------------------------------------------------------------------------------

                                            


other development of the Company in the Business of the Company, and that all
such rights in the Business of the Company belong exclusively to the Company,
and (ii) that all rights title and interest in the Business of the Company in
and to development and/or products, including, but not limited to, trade secrets
and know-how, patents and other rights in the Business of the Company in
connection therewith developed or obtained by the Executive (alone or with
others) for or on behalf of the Company during the term of this Agreement, are
hereby assigned to the Company and shall be the sole and exclusive property of
the Company, and the Executive shall execute all documents necessary to assign
any patents to the Company and otherwise transfer such proprietary rights to the
Company.
11.5.
Upon termination of employment the Executive shall: (i) cease using the
Information; (ii) return all notes, copies and extracts thereof of the
Information to the Company within 14 business days, except for retaining a copy
thereof for evidential purpose only; and (iii) upon request of the Company,
certify in writing that the Executive has complied with the obligations set
forth in this paragraph.

12.
Non- Competition and Non Solicitation

12.1.
The Executive undertakes – during the period of his employment in the Company
and for 6 months after the termination of the Agreement, for any reason and in
any manner, not to compete with the Company and not to be in any business
relationship of any type and kind, whether directly or indirectly with any of
the Company’s competitors, in a manner in which material harm could be created
to the Company’s interests. During the employment term, the Executive undertakes
not to engage, not to work, not to participate and not to invest (except for
purchasing shares traded on the stock exchange) whether directly or indirectly,
whether as an agent, as a broker, and whether as a consultant and whether in any
service in any business and/or field of engagement that competes with the
Company.

12.2.
The Executive undertakes - during the term of his employment with the Company
and for a period of six (6) months after termination of employment, for any
reason, Executive will not place, solicit or encourage or endeavor to solicit or
encourage or cause others to solicit or encourage any employees of the Company
or of the Company’s Affiliates to terminate their employment with the Company or
with the Company’s Affiliates as applicable.

13.
Exclusivity of Rights

13.1.
It is clear to the Executive and he agrees that the Company has the full
proprietary right in any idea and/or invention and/or patent and/or improvement
and/or enhancement and/or formula that the Executive shall be involved in and/or
that shall reach his knowledge during his employment in the Company, or as a
result of his employment in the Company (hereinafter: the “Invention”).

13.2.
The Executive shall notify the Company immediately and in writing of any
invention that reached him as a result of his employment or during the period of
his employment. The Executive shall help the Company as much as he can, whether
during the employment or afterwards, for registering the invention as a patent,
as a trademark, or for anchoring the Company’s rights in the invention in any
other manner.

13.3.
For the sake of avoiding doubt, it is clarified that the Executive shall not be
entitled to any additional consideration or special consideration for fulfilling
the provisions in this section, beyond his salary and the terms of employment
mentioned in this agreement.

14.
Indemnification. The Company shall provide the Executive with indemnification
and D&O insurance to the same extent that the Company provides its other
executives.








--------------------------------------------------------------------------------

                                            


15.
Governing Law. This agreement shall be governed and construed and enforced in
accordance with the internal laws of the State of Israel. Any proceeding related
to or arising out of this Agreement shall be commenced, prosecuted or continued
in Israel.

16.
This agreement also constitutes giving a notice to the Executive in accordance
with the Notice to the Executive Law (Terms of Employment) 5762- 2002.

Your role at Perrigo is key to the continued success and growth of Perrigo. We
appreciate your contributions and thank you for your continued service with
Perrigo.


And in witness whereof the parties have signed:


 
 
 
/s/ Sharon Kochan
 
/s/ Jim Michaud
The Company
 
The Executive
 
 
 










--------------------------------------------------------------------------------

                                            


Exhibit A
General Approval regarding Payments of Employers to a
Pension Fund and Insurance Fund in lieu of the payment of Severance Pay
according to the
Severance Pay Law 5723– 1963


By virtue of my authority according to section 14 of the Severance Pay Law 5723–
1963, (hereinafter the “Law”) I confirm that payments that the Employer paid
starting from the date this approval was published, for his Executive for
comprehensive pension in a pension provident fund which is not an insurance fund
as defined in the Income Tax Regulations (Rules for Approving and Managing a
Provident Fund) – 1964 (hereinafter: "Pension Fund"), or Executives insurance
including the possibility of a pension or a combination of payment to a pension
plan and to plan which is not a pension plan in an insurance fund as mentioned
above (hereinafter: "Insurance Fund"), including payments he paid while
combining payments to a pension fund and to an insurance fund whether there is a
pension plan in the insurance fund or not (hereinafter: the "Employer's
Payments") shall come instead of severance pay due to the Executive for the
salary from which these payments were paid to the fund and which were paid
(hereinafter: the "Absolved Salary") provided the all of the following existed:


(1)
The Employer's Payments-



(a)
To the pension fund are not less than 14 1/3% of the Absolved Salary or 12% of
the Absolved Salary if the Employer pays for his Executive in addition to this
also payments to complete severance pay to a pension provident fund or to an
insurance fund in the name of the Executive at the rate of 2 1/3% of the
Absolved Salary. If the Employer did not pay in addition to the 12% also 2 1/3%
as mentioned, his payments shall come instead of 72% of the severance pay of the
Executive, only.



(b)
To an insurance fund that are not less than one of the following:



(1)
13 1/3 % of the Absolved Salary, if the Employer paid in addition to this also
payments to ensure monthly income in the event of loss of ability to work, in a
plan that was approved by the Supervisor of the Capital Market and Savings in
the Finance Ministry at the rate required in order to ensure 75% of the Absolved
Salary at least or at a rate of 2.5 % of the Absolved Salary, whichever is the
lower of the two (hereinafter: "Payment to Disability Insurance");



(2)
11% of the Absolved Salary, if the Employer paid in addition also Payment to
Disability Insurance, and in this event the Employer's payment shall come
instead of only 72% of the Executive's severance pay. If the Employer paid in
addition to this also payments to supplement severance pay to the severance pay
provident fund or insurance fund in the name of the Executive at the rate of 2
1/3% of the Absolved Salary the Employer's payments shall come instead of 100%
of the Executive's severance pay.










--------------------------------------------------------------------------------

                                            


2.
Not later than three months after the Employer's payments have begun a written
Agreement was executed between the Employer and the Executive in which –



(a)
The Executive agreed to the arrangement according to which this approval in the
version specifying the Employer's payments to the pension fund and insurance
fund respectively. The version of this approval will be included in the
mentioned Agreement;



(b)
A waiver of the Employer in advance of any right that he might have to a refund
of funds from his payments, unless the Executive's right to severance pay has
been denied in a judgment by virtue of section 16 or 17 of the Law or the
Executive withdrew funds from the pension fund or the insurance fund not as a
result of an Entitling Event. "Entitling Event" shall mean - death, disability
or retirement at the age of sixty or more.



3.
This approval does not derogate from the Executive's right to severance pay
according to the law, Collective Agreement, Expansion Order or Employment
Agreement, for salary beyond the Absolved Salary.



Eliyahu Ishai
The Ministry of Labor and Welfare


We agree to adopt the provisions in the approval above as part of the employment
contract.


 
 
 
/s/ Sharon Kochan
 
/s/ Jim Michaud
The Executive
 
The Company
 
 
 



 











